Citation Nr: 0840450	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for lumbosacral 
strain.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for tinnitus, and if 
so, whether service connection is warranted.

3.  Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and July 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.

The issues of whether new and material evidence has been 
received to reopen the claim for service connection for 
lumbosacral strain, service connection for tinnitus on the 
merits, and an increased rating for bilateral sensorineural 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for tinnitus in 
September 2002.  The veteran did not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
for service connection for tinnitus has been received.  


CONCLUSIONS OF LAW

1.  The September 2002 RO decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  The criteria to reopen the claim for service connection 
for tinnitus based on new and material evidence are met.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

The RO denied service connection for tinnitus in September 
2002.  The veteran was notified of the decision and of his 
appellate rights by a letter dated that month.  He did not 
appeal.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2008) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

At the time of the September 2002 decision, the service 
medical records did not show tinnitus and the veteran denied 
tinnitus on VA examination in September 2002.  The RO denied 
the claim because tinnitus was not shown in service or 
currently.  

Since September 2002, on VA evaluation in October 2005 and on 
VA examination in November 2006, the veteran denied tinnitus.  
In February 2007, the veteran's representative indicated that 
the veteran states that he has suffered from the effect of 
tinnitus.  The veteran is competent to indicate whether or 
not he has tinnitus, as it is a disorder that a layperson can 
recognize.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  
This statement will be accepted as competent evidence of 
tinnitus.  The claim is reopened, as this evidence is 
necessary and was previously absent.  Action is required in 
the remand section below.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
petition to reopen has been granted, no further notification 
or assistance is necessary.


ORDER

The application to reopen the claim for service connection 
for tinnitus is allowed.  To this extent only, the appeal is 
granted.  


REMAND

The veteran may be claiming service connection for tinnitus 
secondary to his service-connected bilateral hearing loss 
disability.  Accordingly, he should be given VCAA notice of 
the information and evidence not of record which is necessary 
to substantiate secondary service connection for tinnitus.  

Additionally, a VA examination should be conducted to 
determine if there is a relationship between the veteran's 
service and his tinnitus, and if there is a relationship 
between his service-connected hearing loss and his tinnitus.  
Furthermore, an examination which is adequate to rate the 
current level of hearing loss should be conducted.  The 
representative has argued that the veteran was advised to 
guess at words during the speech recognition part of the last 
VA audiometric examination, in November 2006, and that his 
hearing loss is worse than reflected by that examination 
report.  

Finally, at his hearing before the undersigned in April 2008, 
the veteran testified that he was in receipt of Social 
Security Administration (SSA) disability benefits because of 
his back.  These records should be obtained on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for 
tinnitus on a secondary basis (see 
38 C.F.R. § 3.310); (2) the information 
and evidence that VA will seek to 
provide; and (3) the information and 
evidence that he is expected to 
provide.  

2.  Make arrangements to obtain from 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.

3.  Thereafter, schedule the veteran 
for a VA audiometric examination.  
Provide the examiner with the claims 
file.  The examiner should review the 
claims folder.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test, should be conducted. 

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's tinnitus had its 
onset during active service or is 
related to any in-service disease or 
injury, including noise exposure.

The examiner must also express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
tinnitus was either (a) caused by, or 
(b) aggravated by his service-connected 
bilateral sensorineural hearing loss.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, again consider the veteran's 
pending claims in light of all additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


